Citation Nr: 1600973	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-10 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2.

2.  Entitlement to service connection for a low back condition (claimed as sore back).

3.  Entitlement to service connection for athlete's foot (claimed as sores under feet).  

4. Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for ingrown toenails.  


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from February 1979 to May 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Also on appeal is a July 2014 rating decision denying service connection for hearing loss and ingrown toe nails.  That rating decision is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a statement of the case (SOC).  

In August 2014, the Veteran withdrew a prior request for a Board hearing.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the veteran if further action is required.


REMAND

(1) Diabetes, Low Back, Athletes' Foot

This appeal must be remanded for readjudication by the AOJ.  The case was last adjudicated in an April 2014 SOC.  After that time, additional evidence was added to the claims file by the RO, to specifically include a May 2014 VA medical examination.  In November 2015, the Board contacted the Veteran to determine if he wished to waive his right to have the case remanded to the AOJ for review of the additional evidence.  In a November 2015 response, he informed the Board that he wished to have his case remanded to the AOJ for review of the additional evidence.  Consistent with his response, those issues must be remanded.  


(2) Hearing Loss, Ingrown Toenails

The claims of service connection for hearing loss and ingrown toenails must be remanded for issuance of a statement of the case (SOC).  The claims were denied in a July 2014 rating decision.  The Veteran filed a notice of disagreement (NOD) in August 2014.  At present, an SOC has not been issued.  Under such circumstances, the Board shall remand these claims to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

1. After completing any preliminary action needed, readjudicate the remanded claims of service connection for diabetes, a low back condition, and athlete's foot, with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

2.  Issue the Veteran an SOC with respect to the claims of service connection for hearing loss and ingrown toenails.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




